Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 14 July 2021, DeAnn F. Smith requested an extension of time for one MONTH(S) and authorized the Director to charge Deposit Account No. 06-1448 the required fee for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 12, 14-22, 24 and 25 have been cancelled. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A. The amendments to the claims set forth in the reply of 30 June 2021 obviate the prior rejection of claims 1, 3, 8, 10, 35 and 38 under 35 U.S.C. 112(a) – new matter. 
B. Claims 1, 3, 8, 10, 35 and 38 meet the requirements of 35 U.S.C. 101. The claims recite a method of treating a subject having cancer and recite a final step of administering to the subject a MAPK pathway inhibitor that is not an ERK inhibitor. Although the claims recite a judicial exception of a law of nature of the correlation 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>, now incorporated into the MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107. Regarding claims 34, 39 and 40, these claims are not considered to recite a judicial exception. This finding is consistent with the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”), the guidance in Sections 2106 to 2107, and with the guidance provided for claim 1 in Example 29 of the Subject Matter Eligibility Examples:  Life Sciences published in May 2016.
C. The closest prior art of Dulak et al (Nature Genetics.04 March 2013. 45(5): 478-486 and Online Methods, 2 pages; cited in the Office action of 09 September 2019) teaches a method of sequencing the whole exome of cancer cells obtained from subjects having esophageal adenocarcinoma (see, e.g., p. 478, col. 2, p. 479, col. 1 and Online Methods, p. 1). Dulak identified a missense mutation in the MAPK3/ERK1 gene, as shown in Supplemental Tables 15 and 16. Since the method of Dulak is one that sequences the whole exome of nucleic acids present in esophageal adenoma cancer cells, the method of Dulak is one that determines the nucleotide sequence of the full length nucleic acid molecule encoding an ERK1 polypeptide, including the nucleotide sequence encoding amino acid residue 82 of the ERK1 polypeptide. However, Dulak . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARLA J MYERS/Primary Examiner, Art Unit 1634